Field, C. J. delivered the opinion of the Court
Norton, J. concurring.
The judgment on the demurrer in this case is reversed and the cause remanded upon the authority of Fallon v. Butler, decided at the present term. So far as the enforcement of the mortgage is concerned, the District Court had jurisdiction of the action; but no judgment can be entered up for any deficiency which may remain after the application of the proceeds of the sale—the claim .arising upon the personal obligation of the mortgagor having been *77duly allowed. The amount of any such deficiency will be payable, if at all, in the due course of administration, without any judgment of the District Court to that effect. Upon the filing of the remits titur in the Court below the defendants can have leave to answer the complaint.